DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 23 November, 2022 have been fully considered but they are not persuasive. 
At pages 5-7, Applicant argues against the combination of HÖLLER and HOFFMANN, and particularly, “The corrosion of the aluminum in Hoffmann is due to stray currents in the cooling fluid. However, a cooling and heating plate for the presentation of food and beverages, as disclosed by Hӧller, does not suffer from stray currents”. Applicant concludes the modifications would not have been obvious. The Examiner, as previously addressed, disagrees. As indicated within the Advisory Action mailed on 25 February, 2022, arguments of counsel do not take the place of evidence in the record where evidence is necessary. See MPEP 2145. In particular, the Examiner, respectfully, disagrees with Applicant's assertions, which lack the necessary evidence to support the assertion that no electronic circuits and no stray currents exist. In fact, the claimed invention is characterized to include at least an electrical heating device disposed on a lower side of the plate, such that electrical current, via an electronic circuit associated with the heating device, is provided within the claimed invention, and further, disclosed by the device of HÖLLER (6 which is on the lower side of the plate as shown in figure 1). For at least this, there is an electrical device provided to the plate, which carries an electrical current for the sole purpose of generating heat, which could provide free ions or stray currents. Due to this, the device of HÖLLER could be subjected to decomposition from a redox reaction resulting from the presence of such fluid flowing within the aluminum plate of HÖLLER and the presence of electricity from the electrical heating device, such as that identified by HOFFMANN. In view of this, it would have been evident to those having ordinary skill within the art to modify HÖLLER, with the teachings of HOFFMANN. Furthermore, it will be addressed that Applicant argues, “Since there is no need to address a decomposition problem in the Hӧller construction, applicant does not see why a person of ordinary skill in the art would modify that construction based on Hoffmann, which uses steel pies to address a problem that does not exist in Hӧller.” As noted within the Final Office Action mailed on 17 November, 2021, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  MPEP §2143.01. In this case, HÖLLER discloses, while as a design to cool or heat food and beverages as an application, a cold plate design (i.e. a plate with channel or fluid flow passage therein). Similarly, HOFFMAN, which discloses a cold plate, teaches a reason within cold plate constructions why adding steel piping within aluminum plates is necessary to reduce decomposition of the fluid channels of such constructions and thereby, increase the lifetime of the device so as to provide the necessary heating or cooling. This, thereby, would have been understood to those having ordinary skill within the art, and appropriately such teachings from HOFFMAN would have motivated one having ordinary skill within the art to modify the aluminum channels of HÖLLER to incorporate the channels surrounded with aluminum pipes so as to overcome the drawbacks described by HOFFMAN. As such, the Applicant’s arguments are not persuasive.
At page 7, Applicant, again, concludes the reliance upon hindsight reasoning in the combination of HÖLLER and HOFFMANN. The Examiner, again, disagrees.  As indicated within the Final Office Action mailed on 17 November, 2021, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, HOFFMANN teaches an aluminum plate (2; par.8, lines 57-64; par. 21, line 185 – par. 22, line 203) which includes at least one steel pipe (6; par. 18, lines 136-137), particularly stainless steel, integrally cast in the aluminum plate to form coolant ducts (4; par.8, lines 57-64; par. 18, lines 136-137; par. 20, line 173 – par. 22,line 203), wherein an entire circumference of the steel pipe is in direct contact with the aluminum plate so that the steel pipe is integral with the aluminum plate (par.8, lines 57-64; par. 14, lines  109-112; par. 18,lines 136-137; par. 20, line 173 – par. 22,line 203, wherein the steel pipe is encapsulated within aluminum, such that after the casting or molding process the aluminum plate encases the steel pipe so as to be understood to be in direct contact with the entire circumference to integrally form the steel pipe and aluminum plate with one another). HOFFMANN teaches such addition of the steel pipe within the aluminum plate, as provided, avoids problems of electrolysis of aluminum or prevents redox reactions from occurring (par. 4, lines 30-31), and further, provide inexpensive production and simplified production of the cold plate (par. 6,lines 47 – par. 8, line 64). Not only is the teaching of providing the steel pipe within the aluminum plate known within the ordinary skill within the art, HOFFMANN teaches explicit reasons, although not a requirement to establish prima facie obviousness (MPEP §2145-X(A)), to motivate one having ordinary skill within the art to modify the construction of HÖLLER with the construction of HOFFMANN. As such, the Applicant’s arguments are not persuasive.

RESPONSE TO AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November, 2022 has been entered.
 
Disposition of Claims
Claims 1-5 are pending.
Claim 6 has been cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating element” in claim 1 and “fastening elements” in claim 3 (previously made of record within the Non-Final Rejection mailed on 11 June, 2020).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to incorporate the limitation, “ wherein at least one steel pipe having a compressive strength of at least 50 bar is integrally fixed in the aluminum plate to form coolant ducts” which include new matter (underlined).  First, Applicant is reminded, “Matter not present on the filing date of the application in the specification, claims, or drawings that is added after the application filing is usually new matter.”, and “If the new matter has been entered into the claims or affects the scope of the claims, the claims affected should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, on the ground that it recites elements without support in the original disclosure”. See Waldemar Link, GmbH & Co. v. Osteonics Corp., 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1560 (Fed. Cir. 1991)(A written-description question often arises when an applicant, after filing a patent application, subsequently adds "new matter" not present in the original application.); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). MPEP §608.04(a). The originally-filed disclosure only recites that the at least one steel pipe is integrally cast into the aluminum plate (par. 7, 8, and 16). Casting is a particular manufacturing process, such that the amendments of integrally fixing the steel pipe into the aluminum plate broadens the manner of which the steel pipe is positioned/combined within the aluminum plate.  Applicant does not have support within the originally-filed disclosure for any type of integral fixation, e.g., any other manufacturing process which would result in an integral joining of the steel pipe and aluminum plate, but rather, the Applicant only has support for integral casting.  As such, providing the claims to include “integrally fixed” is new matter. For examination purposes, it is being interpreted the claim is directed to integrally casting the steel pipe within the aluminum plate, as supported by the originally-filed disclosure.
Claims 2-5 depend directly from rejected claim 1, and therefore, are further rejected under 35 U.S.C. 112(a).
Claim 3, similar to the reasons of rejecting claim 1, has been amended to incorporate the limitation, “ wherein fastening elements are also integrally fixed in the aluminum plate” which include new matter (underlined).  The originally-filed disclosure only recites that the fastening elements are integrally cast into the aluminum plate (par. 10 and 17). Casting is a particular manufacturing process, such that the amendments of integrally fixing the fastening elements into the aluminum plate broadens the manner of which the fastening elements are positioned/combined within the aluminum plate.  Applicant does not have support within the originally-filed disclosure for any type of integral fixation, e.g., any other manufacturing process which would result in an integral joining of the steel pipe and aluminum plate, but rather, the Applicant only has support for integral casting.  As such, providing the claims to include “integrally fixed” is new matter. For examination purposes, it is being interpreted the claim is directed to integrally casting the fastening elements within the aluminum plate, as supported by the originally-filed disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “heating element”, recited by claim 1, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A silicone panel heater is described within the originally-filed specification (par. 13 and 17), of which the Applicant regards as the electric heating device. However, “35 U.S.C. 112(f)  states that a claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure…described in the specification and equivalents thereof." "If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b)  [or the second paragraph of pre-AIA  section 112 ]."” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). MPEP §2181-II. Applicant has failed to provide the corresponding structure carrying out the claimed function, in such a way that one having ordinary skill within the art would have understood.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For examination purposes, it is being interpreted that the heating element is any device of which produces heat by operation of an electrical current.
Claims 2-5 depend directly from rejected claim 1, and therefore, are further rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over HÖLLER (AT 14176 U1 – published 15 May, 2015, see English machine translation provided within the Non-Final Rejection mailed on 11 June, 2020 for citations), in view of HOFFMANN (DE 102007023058 A1 – published 30 October, 2008, see English machine translation provided within this Non-Final Rejection for citations) and TIPTON (US 4,593,752).
As to claim 1, HÖLLER discloses a cooling and heating plate(e.g.,1), in particular for the presentation of food and beverages (par. 1), in which the plate is connectable to a cooling unit(e.g., combination of 9, 10, 11; par. 7 and 15), the plate having an electrical heating device(e.g., 6) on a lower side of the plate(figure 1), wherein the plate is designed as a multilayered plate(1; par. 13) having an upper plate(e.g., 2), preferably consisting of chromium-nickel steel(par. 13), and, situated there below, an aluminum plate(e.g.,3; par.13), wherein at least one pipe is integrally cast in the aluminum plate to form the coolant ducts (par. 13), wherein the electrical heating device is at least fitted on the lower side of the aluminum plate (par. 14) so that a heating element within the electrical heating device is isolated from the aluminum plate (par. 14).
However, HÖLLER does not further disclose wherein the at least one pipe is a steel pipe having a compressive strength of at least 50 bar, wherein the entire circumference of the steel pipe is in direct contact with the aluminum plate so that the steel pipe is integral with the aluminum plate, and that the electrical heating device is a silicone panel heater that is provided with a heating element within the silicone panel heater being isolated from the aluminum plate.
First, HOFFMANN is within the field of endeavor provided a plate construction with a pipe being routed therein (par. 1, lines 13-14). Particularly, HOFFMANN teaches an aluminum plate (2; par.8, lines 57-64; par. 21, line 185 – par. 22, line 203) which includes at least one steel pipe (6; par. 18, lines 136-137), particularly stainless steel, integrally cast in the aluminum plate to form coolant ducts (4; par.8, lines 57-64; par. 18, lines 136-137; par. 20, line 173 – par. 22,line 203), wherein an entire circumference of the steel pipe is in direct contact with the aluminum plate so that the steel pipe is integral with the aluminum plate (par.8, lines 57-64; par. 14, lines  109-112; par. 18,lines 136-137; par. 20, line 173 – par. 22,line 203, wherein the steel pipe is encapsulated within aluminum, such that after the casting or molding process the aluminum plate encases the steel pipe so as to be understood to be in direct contact with the entire circumference to integrally form the steel pipe and aluminum plate with one another). HOFFMANN teaches such addition of the steel pipe within the aluminum plate, as provided, avoids problems of electrolysis of aluminum or prevents redox reactions from occurring (par. 4, lines 30-31), and further, provide inexpensive production and simplified production of the cold plate (par. 6,lines 47 – par. 8, line 64). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention as effectively filed to modify the aluminum plate of HÖLLER to incorporate steel piping integrally cast, and in direct contact along the entire circumference of the steel pipe, as required by the claims, for the purpose of preventing decomposition of the aluminum cooling plate (as HÖLLER provides refrigerant is in contact directly to the aluminum plate) and further provide simplification of the plate and channel manufacture, while reducing cost of production. This modification would provide that the piping is steel, or stainless steel, which is known to have compressive strengths greater than 50 bar (see NPL: Properties_ Stainless Steel - Grade 304 (UNS S30400) - AZOM (March 2015) and Properties_ Stainless Steel - Grade 316 (UNS S31600) - AZOM (March 2015)), for the purposes of reducing decomposition of the aluminum plate, and further simplifying and reducing cost of production.
Second, it will be noted for the Applicant the recitation of “integrally cast in the aluminum plate” is seen as a product-by-process claim. See MPEP §2113. It has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the process-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. In this case, the Applicant's invention provides that the steel pipe is cast within the aluminum plate.  In the prior art, HOFFMAN teaches that the steel pipe is cast within the aluminum plate. When modified within HÖLLER, it would be provided that the assembly provides the steel pipe is formed within the aluminum plate so as to be integral. For this reason, the prior art provides the steel pipe is formed in a unitary structure with the aluminum plate which are seen to be structurally the same as that in the claimed invention regardless of the process integrally cast the steel pipe within the aluminum plate. Thus, the product-by-process is given the appropriate amount of weight with regards to the overall structure that outcomes from the process, and that the prior art shows this overall outcome structure.
Last, TIPTON is within the field of endeavor by provided a heating and cooling system for food (abstract). TIPTON teaches that a silicone heater is known within the art to be utilized for heating (col.3, line 59- col.4, line 9), and specifically pad-type silicone heaters.  Particularly, pad-type silicone heaters are known to be used as they have a low mass which enables quicker heating and cooling and may be employed or heating large surface areas (col.3, line 59-col.4, line 9). The pad-type silicone heater is known to be fixed to an underside surface (28) of a pan through the use of adhesive, in addition to providing covering the pad-type silicone heater in a water resistant coating material (col. 3, line 61- col.4, line 4). As such, the pad-type silicone heater’s heating element, further, is provided to be isolated from the plate of which it is attached due to the covering. It would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify HÖLLER, in view of HOFFMANN, further with the teachings of TIPTON to provide that the electrical heating device is capable of being connected to the lower side of the claimed invention, in addition to providing further isolation of the internal heating element, and could be a silicone panel heater for the reasons provided by TIPTON.


As to claim 2, HÖLLER, as modified by HOFFMANN and TIPTON, further teaches wherein the steel pipe is bent in a meandering shape (fig. 3-4).

As to claim 5, HÖLLER, as modified by HOFFMANN and TIPTON, teaches wherein the aluminum plate has a thickness of 5mm (par. 7), wherein the steel pipe resides within the center aluminum plate (see rejection of claim 1), but does not disclose wherein the thickness is twice as large as the outside diameter of the steel pipe.
However, it would have been obvious for one having ordinary skill in the art, prior to the date the invention was effectively filed, to cause the device of HÖLLER to have a thickness twice as the diameter of the steel pipe since  it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984)) In the instant case, the device of HÖLLER would not operate differently with the claimed thickness and diameter since the pipe is intended to reside within the aluminum plate with a thickness of at least 5mm, the device would function appropriately having the claimed thickness to diameter ratio. Further, the Applicant places no criticality on the thickness (at least twice the diameter of the pipe), indicating simply that the “aluminum plate should be thin, but on the other hand, it should be ensured that the steel pipe, even in the case of slight deviations from the planned central position, is sufficiently covered. According to a further preferred feature, there is therefore provision that the aluminum plate has a thickness which is approximately twice as large as the outside diameter of the steel pipe” (par. 20 of the present invention).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over HÖLLER (AT 14176 U1 – published 15 May, 2015, see English machine translation for citations), in view of HOFFMANN (DE 102007023058 A1 – published 30 October, 2008, see English machine translation provided within this Non-Final Rejection for citations), TIPTON (US 4,593,752), and ABRAS (US 6,782,195).
As to claim 3, HÖLLER, as modified by HOFFMANN and TIPTON, does not further disclose the fastening elements integrally cast in the aluminum plate.
However, ABRAS is within the relevant field of endeavor provided a heating and cooling plate (abstract). ABRAS teaches a multilayer plate (e.g.,100) of which includes a top plate (e.g., 114), a center plate (e.g., 108 and 112), and a bottom plate (e.g.,106), wherein a pipe is positioned within the layers (e.g., 110 or 116). ABRAS teaches wherein the entire assembly is joined by fasteners (e.g., 118 with 124, 126, and 128; col.4, lines 31-41). The purpose of such a configuration provided that the overall fixture can be simply broken down as necessary to service or replace parts. In addition, it will ensure that the system is reliably secured during operation (col.4, lines 31-41).  One having ordinary skill within the art might find this advantageous over the current manufacturing design of HÖLLER, as it is not apparent that the parts can be broken down in a facilitated manner to enable service and replacing of parts. It, therefore, would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify HÖLLER, in view of HOFFMANN and TIPTON, further with the teachings of ABRAS to incorporate fasteners of which are through all of the plates, for the above reasons. The modification would provide that each plate, including the center aluminum plate, of HÖLLER incorporates a section of the fastening element.
Secondly, it will be noted for the Applicant the recitation of “integrally cast in the aluminum plate” is seen as a product-by-process claim. See MPEP §2113. It has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the process-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. In this case, the Applicant's invention provides that the fastening elements are at least cast within the aluminum plate.  In this prior art, ABRAS teaches that when fastened to assembly the plates the fastener is positioned through each plate. When modified within HÖLLER, it would be provided that the assembly provides the fasteners through each plate to form an integral structure, including the fastener being held, as least partially, within the aluminum plate so as to be integral. For this reason, the prior art provides the fasteners through each plate to form a unitary structure which are seen to be structurally the same as that in the claimed invention regardless of the process integrally cast the fastening members within the aluminum plate. Thus, the product-by-process is given the appropriate amount of weight with regards to the overall structure that outcomes from the process, and that the prior art shows this overall outcome structure.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over HÖLLER (AT 14176 U1 – published 15 May, 2015, see English machine translation for citations), in view of HOFFMANN (DE 102007023058 A1 – published 30 October, 2008, see English machine translation provided within this Non-Final Rejection for citations), TIPTON (US 4,593,752), and KELLY PIPE (NPL: “Welded Pipe vs Seamless Pipe” –KELLY PIPE (January 2016)).
As to claim 4, HÖLLER, as modified by HOFFMAN and TIPTON, further teaches wherein the pipe is a single pipe (see fig. 3-4), but HÖLLER, as modified, fails to disclose that the pipe is seamless.
That being said, there are known advantages of seamless pipes, as taught by KELLY PIPE. Although the type of pipe design used is based upon that of ordinary skill within the art, KELLY PIPE notes that seamless pipes do not contain weak areas surrounding a welded area, such that breakage and leakage could occur (pg. 1-2). It would be advantageous to further have a pipe of which does not have weakened sections, such as those where welds exist. For this, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify HÖLLER, in view of HOFFMANN and TIPTON, further with the teachings of KELLY PIPE to incorporate a seamless steel pipe to overcome the disadvantages known within other pipe designs, such as welded.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        11/29/2022